DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered. Claims 1 and 3-10 remain pending in the application. 
Response to Amendment
The amendment filed on 03/29/2022 has been entered. Claims 1 and 3-10 remain pending in the application. The amendments to the claims have over come the claims objections and 35 USC 112 rejection.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of the legal phraseology “said”.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites “each having two long edges and two short edges” should be “each of the planar bottom surface and top surface”.  
Claim 1 is objected to because of the following informalities:  the claim recites “one sidewall of the pair of long sidewalls attached” should be “one sidewall of the pair of long sidewalls is attached”.  
Claim 5 is objected to because of the following informalities:  the claim recites "proximally and a distally of the short axis notch" should be "proximally and distally of the short axis notch".
Claim 10 is objected to because of the following informalities:  the claim recites “each having two long edges and two short edges” should be “each of the planar bottom surface and top surface”.  
Claim 10 is objected to because of the following informalities:  the claim recites “one said long sidewall” should be “one long sidewall of the pair of long sidewalls”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "proximally and a distally of the short axis notch" in line 13. It is unclear how the echogenic bands are provided proximally and distally of the short axis notch.  Clarification is sought.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-5 and 7-10 is rejected under 35 U.S.C. 103 as being unpatentable over Sasady (WO 2015159129 and the US version is used for clearer citation purpose US Pub No. US 2017/0035385) in the view of Desai (US Pub No. US 2017/0128042).
Regarding claim 1, Sasady teaches a positioning fixture (104) for use with an ultrasound transducer (106) comprising (Fig 6, element 104, para 0050):
 a base having a planar, bottom surface and top surface, each having two long edges and two short edges, the top surface facing away from the bottom surface (see annotated Fig 2 below, para 0037);
a pair of long sidewalls provided on and extending orthogonally from the top surface, one long sidewall of the pair of sidewalls attached to each of said two long edges (see annotated Fig 2 below, para 0037); 
a guide release (126) on the top surface, attached to one of said two short edges on the top surface (Fig. 3, element 126, para 0047; as broadly and reasonably understood, the guide release (126) is attached to one of said two short edges via one of the long edges);
 a long axis needle guide (128) on the top surface, attached to another of said two short edges (Fig 6, element 128, paras 0042 and 0045);
 and a receptacle cooperatively defined by said pair of long sidewalls (Fig 2, 0038), said guide release (126) (Fig. 3, element 126, para 0047) and said long axis needle guide (128) (Fig 6, element 128, paras 0042 and 0045), said receptacle sized to accommodate the ultrasound transducer (Abstract).

[AltContent: rect][AltContent: ][AltContent: rect][AltContent: rect][AltContent: ][AltContent: rect][AltContent: rect][AltContent: ][AltContent: ][AltContent: rect][AltContent: rect][AltContent: ][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    359
    306
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    301
    416
    media_image2.png
    Greyscale
 
However, Sasady fails to explicitly teach first and second echogenic targeting bands recessed below the bottom surface of the housing.
Desai, in the same ultrasound field of endeavor, teaches first and second echogenic targeting bands recessed below the bottom surface of the housing (figure 4, paras. 0058-0059; multiple echogenic layers (bands) that are disposed along the bottom surface of a probe case 20 where the bands/layers are aligned with the faceplate of the probe).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Sasady to incorporate the teachings of Desai to provide a first and second echogenic targeting bands recessed below the bottom surface of the housing. This modification will help in facilitate the transmission of ultrasonic waves with minimal or no loss (para. 0059; Desai). It would have been further obvious to recess the band below the bottom surface to align them with the face of the transducer to perform their echogenic property and can be visualized in the image.

Regarding claim 3, Sasady teaches the positioning fixture of claim 1, further comprising a short axis notch provided on at least one of the pair long sidewalls (para 0048), said notch sized and configured to accept a needle (Fig. 3, element 314, paras 0047-0048).

Regarding claim 4, Sasady teaches the positioning fixture of claim 1, wherein the long axis needle guide includes a long axis notch sized and configured to accept a needle (paras. 0043-0044).

Regarding claim 5, Sasady teaches the positioning fixture of claim 3, however, fails to explicitly teach wherein the first and second echogenic targeting bands are provided on the bottom surface of the housing proximally and distally of the short axis notch.
Desai, in the same field of endeavor, teaches first and second echogenic targeting bands provided on the bottom surface of the housing (figure 4, paras. 0058-0059; multiple echogenic layers (bands) that are disposed along the bottom surface of a probe case 20 where the bands/layers are aligned with the faceplate of the probe).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Sasady to incorporate the teachings of Desai to provide a first and second echogenic targeting bands recessed below the bottom surface of the housing. This modification will help in facilitate the transmission of ultrasonic waves with minimal or no loss (para. 0059; Desai). 

Regarding claim 7, Sasady teaches the positioning fixture of claims 1, wherein an angular orientation of the long axis needle guide is adjustable (Fig. 9, para 0052-0053).

Regarding claim 8, Sasady teaches the positioning fixture of claims 1, wherein the long axis needle guide includes at least two long axis notches provided at different angular orientations (Fig. 8, para 0052; open slots 306).

Regarding claim 9, Sasady teaches the positioning fixture of claim 1, wherein the long axis notch defines an angle ranging from 30 to 60 degrees relative to the bottom surface of the housing (Fig. 9, para 0053)

Regarding claim 10, Sasady teaches A method of inserting a needle into a patient's vein under ultrasound guidance, comprising:
 providing a hybrid guide including (Fig 6, element 104, para 0050):
 a housing having a planar, bottom surface and a top surface, each having two long edges and two short edges, the top surface facing away from the bottom surface (Fig 2, para 0037); 
a pair of long sidewalls provided on and extending orthogonally from the top surface, one said long sidewall attached to each of said two long edges (Fig 2, para 0037);
 a short axis notch provided on at least one of the pair of long sidewalls, said short axis notch sized and configured to accept a needle (Fig. 3, element 314, paras 0047-0048);
 a guide release attached to one of said two short edges (Fig. 3, element 126, para 0047); 
a long axis needle guide attached to another of said two short edges (Fig 6, element 128, paras 0042 and 0045), said long axis needle guide having a long axis notch (paras. 0043-0044); 
and a receptacle cooperatively defined by said pair of long sidewalls (Fig 2, 0038), said guide release (Fig. 3, element 126, para 0047) and said long axis needle guide (Fig 6, element 128, paras 0042 and 0045), said receptacle sized to accommodate the ultrasound transducer (abstract); 
inserting an ultrasound transducer into the receptacle (Fig. 12, element 1208, para. 0063);
and adjusting a position of the housing under ultrasound visualization such that the short axis notch is centered over the vein (paras. 0062-0066); the instrument is inserted into the short axis notch of the guide, the instrument is aligned/ centered with the structure (which is the vein), therefore the short axis notch is aligned with the vein);
 inserting the needle into the short axis notch and piercing the subject's skin (para. 0004 and 0065);  
15WO 2018/035068PCT/US2017/046832 disengaging the needle from the short axis notch by lifting the hybrid guide off of the needle (paras. 0047 and 0054), rotating the hybrid guide 90 degrees (figures 8 and 9, paras. 0047, 0052-56, and claim 21; the device is rotated at different angles), and placing the needle into engagement with the long axis needle guide (paras. 0047 and 0054); and advance the needle into the vein (paras. 0003-0004).
[AltContent: rect][AltContent: ][AltContent: rect][AltContent: rect][AltContent: ][AltContent: rect][AltContent: rect][AltContent: ][AltContent: ][AltContent: rect][AltContent: rect][AltContent: ][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    359
    306
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    301
    416
    media_image2.png
    Greyscale
 

However, Sasady fails to explicitly teach first and second echogenic targeting bands provided on the bottom surface of the housing.
Desai, in the same ultrasound field of endeavor, teaches first and second echogenic targeting bands provided on the bottom surface of the housing (figure 4, paras. 0058-0059; multiple echogenic layers (bands) that are disposed along the bottom surface of a probe case 20 where the bands/layers are aligned with the faceplate of the probe).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Sasady to incorporate the teachings of Desai to provide a first and second echogenic targeting bands recessed below the bottom surface of the housing. This modification will help in facilitate the transmission of ultrasonic waves with minimal or no loss (para. 0059; Desai). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sasady (WO 2015159129 and the US version is used for clearer citation purpose US Pub No. US 2017/0035385) in the view of Desai (US Pub No. US 2017/0128042) and Cermak (US Pub No. US 2009/0143684).
Regarding claim 6, Sasady in the view of Desai teaches the positioning fixture of claim 1, further comprising two or more support fins provided on the top surface within the receptacle, said 3support fins extending orthogonally from the top surface and configured to support and grip the transducer.
Cermak, in the same field of endeavor in the subject of needle guiding system, teaches two or more support fins (22) provided on the top surface within the receptacle, said 3support fins extending orthogonally from the top surface and configured to support and grip the transducer (Fig. 4, paras. 0031-0032).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Sasady in the view of Desai to incorporate the teachings of Cermak to provide two or more support fins provided within a base of the receptacle. This modification will help to improving the guiding processes as it ensure that the probe is secured to the position fixture.

Response to Arguments

Applicant’s arguments with respect to claim 1 rejection have been considered but are moot because the new ground of rejection.

Applicant's arguments filed on 03/29/2022 have been fully considered but they are not persuasive. The applicant argues that Sasady art teaches away from having a bottom surface and it can’t be combinable with any art that teaches adding a targeting bands to the bottom surface. However, Sasady teaches a bottom surface (which is the inner wall 210) as seen in figure 3 that shows the holder sloping inward so that the probe will rest on it...the tapered diameter in figure 3 of the "Opening" shows that the opening can be made narrower in certain portions to help retain the probe in place. Since the bottom surface has an opening then it is possible to add echogenic bands across the opening as long as it does not block the transmission of the ultrasound waves. The property of echogenic material is to facilitate the transmission of the ultrasound with no loss of transmission waves. Therefore, it would have been obvious to one in ordinary skill in the art to add echogenic bands (of Desai) which are used to facilitate the transmission of ultrasonic waves with minimal or no loss to the opening of the bottom surface of the holder of Sasady to help in the imaging process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAINAB MOHAMMED ALDARRAJI/             Patent Examiner, Art Unit 3793                                                                                                                                                                                           /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793